Citation Nr: 0928517	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  04-33 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

In October 2006, a hearing was held before the undersigned  
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).   A copy of the transcript of that hearing is of 
record.

The case was previously before the Board in March 2007, when 
it was remanded for stressor verification, examination of the 
veteran, and a medical opinion.  Additional development is 
required with respect to stressor verification.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the Veteran contends that he developed PTSD, 
due to his experiences in the Air Force in Vietnam.  He 
testified that while he was stationed in the Philippines, he 
was required to periodically fly to various places in 
Vietnam, and that he, his plane and/or the base to which he 
had flown came under fire.  Specifically he indicates that he 
was a mechanic and flight crew aboard Air Force C-130 
airplanes.  He states that he was based out of Cam Rahn Bay 
Air Base, Vietnam and that he flew cargo missions from that 
base to various bases around Vietnam.  Specifically he 
indicates Pleiku, Vietnam.  He asserts that during this 
service in Vietnam he experienced mortar attacks, and other 
enemy weapons fire directed at the airplanes and air fields.  
His service personnel records do confirm that he served as a 
C-130 air plane mechanic.

VA outpatient treatment records include PTSD among the 
veteran's diagnostic assessments.  The January 2009 VA 
Compensation and Pension examination also indicates a 
diagnosis of PTSD.  Therefore, for current purposes it may be 
concluded he has PTSD. 

The veteran's service personnel records show he was stationed 
in the Philippines from June 1970 to August 1971, with the 
463 Orgn. Maintenance Squadron as an aircraft mechanic.  His 
discharge papers, DD 214, indicate foreign service, but no 
service in either Vietnam or Indochina.  There is no 
indication in any of these records that he was awarded the 
Vietnam Service Medal.  Performance evaluations are generic 
with respect to his duties and do not indicate any service in 
Vietnam.  

However, the Veteran's service personnel records do contain 
copies of two travel vouchers.  These records indicate that 
the Veteran was sent from Clark Air Force Base, Philippines 
to Cam Rahn Bay Air Base, Vietnam on temporary duty (TDY).  
These records show he was had two periods of TDY in Vietnam, 
the first from September 18, 1970 to November 13, 1970, and 
the second from March 23, 1971 to May 16, 1971.  A service 
treatment record reveals that the Veteran was seen at the eye 
clinic at the Can Rahn Bay Air Base on October 6, 1970 to 
obtain a new eyeglass refractive prescription.  This record 
independently confirms that the Veteran was in Vietnam during 
the first period of TDY indicated above.  

Given the above evidence, and since the veteran's description 
of the circumstances giving rise to his claimed stressors 
appear consistent with what one would anticipate occurring to 
an individual assigned to repair aircraft during an armed 
conflict, additional development was undertaken pursuant to 
the Board's March 2007 remand.  However, the reply from the 
service department was that more specific information was 
necessary.  Another attempt should be undertaken to 
corroborate the claimed stressors. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate authority, 
an attempt to verify the Veteran's 
claimed stressors.  Specifically:

*	Request verification be made as to 
whether the air bases at Cam Rahn 
Bay and Pleiku came under fire, 
from September 18, 1970 through 
November 13, 1970 and from March 
23, 1971 to May 16, 1971.  If 
hostile action is indicated also 
request that the authority 
indicate if there were aircraft 
damaged and/or personnel 
casualties during these attacks.

2.  After ensuring any additional 
development is accomplished as may be 
logically indicated as a result of the 
actions taken above, and responses 
received, the claim should be re-
adjudicated.  If the decision remains 
adverse, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond before 
the matter is returned to the Board for 
further review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 





action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

